Under the decision in the Jinright Case 220 Ala. 268,125 So. 606, the complaint in this case is sufficient and not subject to demurrer. Prior to the Jinright decision, it was not considered a violation of law to buy prohibited liquors, and an alternative averment in an indictment charging that defendant "did buy" was subject to demurrer. May's Case, 89 Ala. 37,8 So. 28; Hornsby's Case, 94 Ala. 55, 10 So. 522; Griffin's Case,22 Ala. App. 369, 115 So. 769; Sharp's Case, 22 Ala. App. 562,118 So. 238; Sharp v. State, 218 Ala. 168, 118 So. 239. These cases and perhaps others are now overruled by implication.
There was no conflict in the evidence, and, being a crime not involving an intent, the court properly gave at the request of the state the general charge.
There is no error in the record, and the judgment is affirmed.
Affirmed.